DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 13-17 been cancelled.
Allowable Subject Matter
Claims 1-12 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As to independent claim(s) 1 and 7, the prior art color remediation filter system 100 disclosed in the present application (see specification page 1, ¶4 to page 2; and Fig. 1) is considered to be the nearest prior art, but the admitted prior art of Fig. 1 does not teach nor fairly suggest:
wherein a semi-rigid filter cup that is substantially cylindrical, the filter cup having: a top and a bottom, wherein the top is oriented to receive filter media prior to a filtration process, and material to be filtered during the filtration process such that a flow of the system is from top to bottom, and wherein the filter cup comprises: an integrated deformable flange at the top of the filter cup; an integrated top o-ring that is integrated into the top of the integrated deformable flange; an integrated bottom o-ring that is integrated into the bottom of the integrated deformable flange; and an integrated filter layer that is integrated into the bottom of the filter cup; and wherein the bottom of the filter cup is gridded to allow flow of filtered material during the filtration process such that filtered material can flow out of the filter cup and filter media cannot flow out of the filter cup.
Examiner further acknowledges US Patent No. 1362998 to LINDEMANN; however, LINDEMANN does not teach nor fairly suggest:

a spool that is substantially cylindrical, the spool having a top and a bottom and configured to house the filter cup during the filtration process, the spool comprising,
a top tri-clamp flange at the top of the spool, wherein the top tri-clamp flange is configured to mate with the bottom o-ring of the filter cup; and
wherein the bottom of the spool includes perforations that permit filtered material from the filter cup to flow out of the bottom of the spool (claims 1 & 7); or
(claim 7) a bottom tri-clamp flange at the bottom of the spool, wherein the tri-clamp flange is con-figured to mate with any other component that is lower in the flow of the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restriction
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/07/2021.
This application is in condition for allowance except for the presence of claims 13-17 directed to an invention non-elected without traverse. Accordingly, claims 13-17 been cancelled.
The method claims of the non-elected invention do not include all the limitations of the allowable apparatus. As such, they are not proper for rejoinder.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 1/20/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 2000137 to Blaine, teaching a filter cup having an integrated top o-ring.
US Patent Application Publication No. 20050108867 by Winter et. al. teaching an injection molded semi-rigid filter cup comprising a ribbed bottom
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M, T, Th 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./Examiner, Art Unit 1773 
/LUCAS A STELLING/Primary Examiner, Art Unit 1773